Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on July 2, 2021 has been entered. Claims 1, 3 – 5, 12, 14 – 16 and 20 have been amended. Claims 2 and 13 have been canceled. Claims 21 and 22 have been added. Claims 1, 3 – 12 and 14 – 22 are still pending in this application, with claims 1, 12 and 20 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 6, 12 and 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Noguer et al. (Active Refocusing of Images and Videos, IDS), hereinafter referred as Moreno-Noguer, in view of Bae et al. (US Patent Application Publication 2012/0162193), hereinafter referred as Bae.

Regarding claim 12, Moreno-Noguer discloses a computing method (abstract) comprising: 
page 3, right column, lines 5 – 12, dots projected, uniform projected light; page 5, Fig. 5 illustration, lines 5 – 6, it is lit by the dot (Fb,i) (a predetermined structured light pattern) and by uniform illumination (Fc,i) (a flood fill illumination)); 
a camera (page 1, right column, line 22, a single camera) configured to capture an image of the scene illuminated by the predetermined structured light pattern and the flood fill illumination (Fig. 1(a) and 2(a)); and 
generate an active brightness image of the scene based on the captured image of the scene (Fig. 1 and 2), wherein to generate the active brightness image is configured to: 
generate a data representation of the captured image (pages 1 – 3, since the article is talked about digital image processing with pixel data, it is apparent that generate a data representation of the captured image); 
detect a plurality of dots of the predetermined structured light pattern within the data representation of the captured image (Fig. 1(b) and Fig. 2(b), to remove dot is implicitly indicating that the dots is detected); and 
inpaint pixels of the data representation of the captured image corresponding to one or more of the plurality of dots of the predetermined structured light pattern with an intensity value (page 3, right column, lines 13 – 19, page 5, section 5.2, Dot removal and Dot Depth Estimation. The dot is removed by inpaint pixels of the data representation of the captured image corresponding to one or more of the plurality of dots of the predetermined structured light pattern with a corresponding calibration intensity value; exhibited in Fig. 2(a) to Fig. 2(b)); and 
generate a depth map of the scene based on the captured image (page 5 – 6, section 5.3, Depth Map Completion Using Segmentation), a prerecorded image of the predetermined structured light pattern (page 3, section 3, “Overview of the Method”, for calibration, a prerecorded image of the predetermined structured light pattern is used for process), and the active brightness image (page 5 – 6, section 5.3).  
Moreno-Noguer further discloses that using infra-red source and camera for the method (section 9, “Conclusion”).
However, Moreno-Noguer fails to explicitly disclose wherein the method is implemented by a computing device comprising a processor, and wherein each dot of the one or more of the plurality of dots is inpainted with a respective intensity value that is sampled from one or more pixels in the received image that reside outside of that dot of the plurality of dots.
However, in a similar field of endeavor Bae discloses a method and apparatus for multiview image generation using depth map informatiojn (abstract). In addition, Bae disclose that the method is implemented by a computing device (Fig. 1) comprising a processor (Fig. 1, #102), and wherein each dot of the one or more of the plurality of target region is inpainted with a respective intensity value that is sampled from one or more pixels in the received image that reside outside of that target region of the plurality of target regions (Fig. 15, [0043, 0057, 0075 - 0077]). 


Regarding claim 1, it is corresponding to claim 12, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 12.

Regarding claim 3 (depends on claim 1), Bae further discloses the method wherein respective intensity value for each dot of the one or more of the plurality of dots is sampled from one or more pixels in the received image that is next to the outside of that target region of the one or more of the plurality of target regions (Fig. 7, step 708 – 710, [0057], “These source regions may include pixels that are located to the right of a region that corresponds with the target region” is interpreted as a next closest pixel outside of that target region (dot)), or has some distance of that target region of the one or more of the plurality of target regions (Fig. 15, source region 502).
	However, Bae fails to explicitly teach that intensity value is sampled within a threshold pixel distance of that dot of the one or more of the plurality of dots.  
[0057]). 
	One of ordinary skill in the art could modify Bae or to combine Bae’s teachings, and select source region within a threshold pixel distance of that target region to match to depth map, so that the intensity value is optimized (KSR scenario G. Some teaching, suggestion, or motivation in the prior art that would have let one of ordinary skill to modify the prior art reference or to combine prior art reference teaching to arrive at the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bae, and intensity value is sampled within a threshold pixel distance of that dot of the one or more of the plurality of dots. The motivation for doing this is that the intensity value can be optimized so that the application of Bae can be enhanced. 

Regarding claim 4 (depends on claim 1), Bae further discloses the method wherein the 
respective intensity value for each dot of the one or more of the plurality of dots is sampled from a next closest pixel outside of that dot of the one or more of the plurality of dots (Fig. 7, step 708 – 710, [0057], “These source regions may include pixels that are located to the right of a region that corresponds with the target region” is interpreted as a next closest pixel outside of that target region (dot)).  

Regarding claim 5 (depends on claim 2), Bae further discloses the method wherein the respective intensity value for each dot of the one or more of the plurality of dots is Fig. 7, step 708 – 710, [0057]).  

Regarding claim 6 (depends on claim 1), Moreno-Noguer discloses the method wherein generating the depth map of the scene includes performing stereo matching between the received image and the prerecorded image of the predetermined structured light pattern (page 5, section 5.2, Dot removal and Dot Depth Estimation; compare and match with calibration board images).  

Regarding claims 14 – 17, they are corresponding to claims 3 – 6, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 3 – 6.

Claim(s) 7 – 11 and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Noguer in view of Bae, and in further view of Song et al. (US Patent 9,361,698), hereinafter as Song.

Regarding claim 7 (depends on claim 6), Moreno-Noguer in view of Bae fails to explicitly disclose the method further comprising filtering the generated depth map of the scene based on the generated active brightness image.  
However, in a similar field of endeavor Song discloses a method using dot pattern in depth calculation (Fig. 1). In addition, Song disclose that the method wherein col. 2, lines 5 – 27; col. 7, lines 56 – 65; col. 12, lines 41 – 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and filtering the generated depth map of the scene based on the generated active brightness image. The motivation for doing this is that the application of Moreno-Noguer can be enhanced that noise, blur, or other factors can be eliminated, as disclosed by Song (col. 2, lines 5 - 27). 

Regarding claim 8 (depends on claim 1), Moreno-Noguer in view of Bae fails to explicitly disclose the method wherein generating the depth map of the scene includes: for each pixel in the received image, calculating support weights for each other pixel in a region of interest surrounding that pixel based on the generated active brightness image; and performing stereo matching between the received image and the prerecorded image of the predetermined structured light pattern based on the regions of interest and calculated support weights for each pixel.  
However, in a similar field of endeavor Song discloses a method using dot pattern in depth calculation (Fig. 1). In addition, Song disclose that the method wherein for each pixel in the received image, calculating support weights for each other pixel in a region of interest surrounding that pixel based on the generated active brightness image (col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61); and performing stereo matching between the received image and a prerecorded image of the predetermined structured light pattern based on the regions of interest and calculated Fig. 1, steps 132 – 134, col. 3, lines 13 – 21; col. 2, lines 28 – 55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and for each pixel in the received image, calculating support weights for each other pixel in a region of interest surrounding that pixel based on the generated active brightness image; and performing stereo matching between the received image and a prerecorded image of the predetermined structured light pattern based on the regions of interest and calculated support weights for each pixel. The motivation for doing this is that the application of Moreno-Noguer can be enhanced to make the dot in the section more identifiable, as disclosed by Song (col. 2, lines 28 – 55). 

Regarding claim 9 (depends on claim 8), Song discloses the method wherein the support weights are calculated based on a similarity in intensity value in the active brightness image (col. 10, lines 50 – 58).  

Regarding claim 10 (depends on claim 1), Moreno-Noguer in view of Bae fails to explicitly disclose the method wherein generating the depth map of the scene includes: calculating one or more feature vectors for each of the plurality of dots detected in the received image; performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in the prerecorded image of the predetermined structured light pattern based on the calculated feature vectors; calculating depth values for pixels covered by each of the plurality of dots in the 
However, in a similar field of endeavor Song discloses a method using dot pattern in depth calculation (Fig. 1). In addition, Song disclose that the method wherein generating the depth map of the scene includes: calculating one or more feature vectors for each of the plurality of dots detected in the received image (col. 12, lines 1 – 13, calculating distance from dot); performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in a prerecorded image of the predetermined structured light pattern based on the calculated feature vectors (Fig. 1, steps 132 – 134, col. 3, lines 13 – 21; col. 2, lines 28 – 55; performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in a reference (prerecorded) image of the dot pattern based on the calculated distance from dot); calculating depth values for pixels covered by each of the plurality of dots in the received image based on the stereo matching (Fig. 1, steps 132 – 134, col. 3, lines 13 – 21); for each pixel in the received image outside of the plurality of dots: determining a region of interest surrounding that pixel (col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61); calculating support weights for each pixel in that region of interest based on the col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61); calculating a weighted depth median for that pixel based on calculated depth values of pixels covered by one or more of the plurality of dots within the region of interest and the calculated support weights (col. 10, lines 50 – 58; calculating a weighted depth centroid; col. 11, lines 41 - 61); and inpainting that pixel with the weighted depth median (Fig. 1, steps 132 – 134, col. 3, lines 13 – 21; col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and generating the depth map of the scene includes: calculating one or more feature vectors for each of the plurality of dots detected in the received image; performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in a prerecorded image of the predetermined structured light pattern based on the calculated feature vectors; calculating depth values for pixels covered by each of the plurality of dots in the received image based on the stereo matching; for each pixel in the received image outside of the plurality of dots: determining a region of interest surrounding that pixel; calculating support weights for each pixel in that region of interest based on the generated active brightness image; calculating a weighted depth median for that pixel based on calculated depth values of pixels covered by one or more of the plurality of dots within the region of interest and the calculated support weights; and inpainting that pixel with the weighted depth median. The motivation for doing this is that the application of Moreno-Noguer can be col. 2, lines 28 – 55). 

Regarding claim 11 (depends on claim 10), Song discloses the method wherein the one or more feature vectors for each of the plurality of dots are calculated based on a pixel distance to another of the plurality of dots (col. 7, line 66 to col. 8, line 20, calculating distance from dot).  

Regarding claims 18 – 19, they are corresponding to claims 7 – 8, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 7 – 8.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Noguer in view of Bae, and in further view of Tomlin et al. (US Patent Application Publication 2016/0225164), hereinafter referred as Tomlin.

Regarding claim 20, Moreno-Noguer discloses a method (abstract) comprising: 
	concurrently emitting both a predetermined structured light pattern and a flood fill illumination (page 3, right column, lines 5 – 12, dots projected, uniform projected light; page 5, Fig. 5 illustration, lines 5 – 6, it is lit by the dot (Fb,i) (a predetermined structured light pattern) and by uniform illumination (Fc,i) (a flood fill illumination)); 
Fig. 1(a) and 2(a)); 
generating an active brightness image of the scene based on the captured image of the scene (Fig. 1 and 2), wherein generating the active brightness image includes: 
generating a data representation of the captured image (pages 1 – 3, since the article is talked about digital image processing with pixel data, it is apparent that generate a data representation of the captured image);  
Page 55detecting a plurality of dots of the predetermined structured light pattern within the data representation of the captured image (Fig. 1(b) and Fig. 2(b), to remove dot is implicitly indicating that the dots is detected); and 
inpainting pixels of the data representation of the received image corresponding to one or more of the plurality of dots of the predetermined structured light pattern with an intensity value (page 3, right column, lines 13 – 19, page 5, section 5.2, Dot removal and Dot Depth Estimation. The dot is removed by inpaint pixels of the data representation of the captured image corresponding to one or more of the plurality of dots of the predetermined structured light pattern with a corresponding calibration intensity value; exhibited in Fig. 2(a) to Fig. 2(b)); and 
generating a depth map of the scene based on the captured image (page 5 – 6, section 5.3, Depth Map Completion Using Segmentation), a prerecorded image of the predetermined structured light pattern (page 3, section 3, “Overview of the Method”, for calibration, a prerecorded image of the predetermined structured light pattern is used for process), and the active brightness image (page 5 – 6, section 5.3).
section 9, “Conclusion”).
However, Moreno-Noguer fails to explicitly disclose the method wherein each dot of the one or more of the plurality of dots is inpainted with a respective intensity value that is sampled from one or more pixels in the received image that reside outside of that dot of the plurality of dots.
However, in a similar field of endeavor Bae discloses a method and apparatus for multiview image generation using depth map informatiojn (abstract). In addition, Bae disclose that the method wherein each dot of the one or more of the plurality of target region is inpainted with a respective intensity value that is sampled from one or more pixels in the received image that reside outside of that target region of the plurality of target regions (Fig. 15, [0043, 0057, 0075 - 0077]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and each dot of the one or more of the plurality of dots is inpainted with a respective intensity value that is sampled from one or more pixels in the received image that reside outside of that dot of the plurality of dots. The motivation for doing this is that the application of Moreno-Noguer can be enhanced that inpainting process is simplified. 
However, Moreno-Noguer fails to explicitly disclose wherein the illuminator emits light in a predetermined band of the infrared light spectrum.
However, in a similar field of endeavor Tomlin discloses a method for determining three-dimensional real-world object (abstract). In addition, Tomlin disclose [0038, 0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and using the device and infrared illuminating source disclosed by Tomlin. The motivation for doing this is that the application of Moreno-Noguer can be enhanced that make the depth estimation more robust. 

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Noguer in view of Bae, in further view of Tomlin and Song.

Regarding claim 21 (depends on claim 20), Moreno-Noguer in view of Bae and in further view of Tomlin fails to explicitly disclose the method wherein generating the depth map of the scene includes: for each pixel in the received image, calculating support weights for each other pixel in a region of interest surrounding that pixel based on the generated active brightness image; and performing stereo matching between the received image and the prerecorded image of the predetermined structured light pattern based on the regions of interest and calculated support weights for each pixel.  
However, in a similar field of endeavor Song discloses a method using dot pattern in depth calculation (Fig. 1). In addition, Song disclose that the method wherein for each pixel in the received image, calculating support weights for each other pixel in a region of interest surrounding that pixel based on the generated active brightness image (col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61); and performing Fig. 1, steps 132 – 134, col. 3, lines 13 – 21; col. 2, lines 28 – 55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and for each pixel in the received image, calculating support weights for each other pixel in a region of interest surrounding that pixel based on the generated active brightness image; and performing stereo matching between the received image and a prerecorded image of the predetermined structured light pattern based on the regions of interest and calculated support weights for each pixel. The motivation for doing this is that the application of Moreno-Noguer can be enhanced to make the dot in the section more identifiable, as disclosed by Song (col. 2, lines 28 – 55). 

Regarding claim 22 (depends on claim 20), Moreno-Noguer in view of Bae in further view of Tomlin fails to explicitly disclose the method wherein generating the depth map of the scene includes: calculating one or more feature vectors for each of the plurality of dots detected in the received image; performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in the prerecorded image of the predetermined structured light pattern based on the calculated feature vectors; calculating depth values for pixels covered by each of the plurality of dots in the received image based on the stereo matching; for each pixel in the received image outside of the plurality of dots: determining a region of interest surrounding that 
However, in a similar field of endeavor Song discloses a method using dot pattern in depth calculation (Fig. 1). In addition, Song disclose that the method wherein generating the depth map of the scene includes: calculating one or more feature vectors for each of the plurality of dots detected in the received image (col. 12, lines 1 – 13, calculating distance from dot); performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in a prerecorded image of the predetermined structured light pattern based on the calculated feature vectors (Fig. 1, steps 132 – 134, col. 3, lines 13 – 21; col. 2, lines 28 – 55; performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in a reference (prerecorded) image of the dot pattern based on the calculated distance from dot); calculating depth values for pixels covered by each of the plurality of dots in the received image based on the stereo matching (Fig. 1, steps 132 – 134, col. 3, lines 13 – 21); for each pixel in the received image outside of the plurality of dots: determining a region of interest surrounding that pixel (col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61); calculating support weights for each pixel in that region of interest based on the generated active brightness image (col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61); calculating a weighted depth median for that pixel based on col. 10, lines 50 – 58; calculating a weighted depth centroid; col. 11, lines 41 - 61); and inpainting that pixel with the weighted depth median (Fig. 1, steps 132 – 134, col. 3, lines 13 – 21; col. 2, lines 28 – 55; col. 10, lines 50 – 58; col. 11, lines 41 - 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moreno-Noguer, and generating the depth map of the scene includes: calculating one or more feature vectors for each of the plurality of dots detected in the received image; performing stereo matching between each of the plurality of dots in the received image and a corresponding plurality of dots in a prerecorded image of the predetermined structured light pattern based on the calculated feature vectors; calculating depth values for pixels covered by each of the plurality of dots in the received image based on the stereo matching; for each pixel in the received image outside of the plurality of dots: determining a region of interest surrounding that pixel; calculating support weights for each pixel in that region of interest based on the generated active brightness image; calculating a weighted depth median for that pixel based on calculated depth values of pixels covered by one or more of the plurality of dots within the region of interest and the calculated support weights; and inpainting that pixel with the weighted depth median. The motivation for doing this is that the application of Moreno-Noguer can be enhanced to make the dot in the section more identifiable, as disclosed by Song (col. 2, lines 28 – 55). 

Response to Arguments
Regarding rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1, 3 – 12 and 14 – 22 have been considered but are moot because the new ground of rejection.

Regarding double patenting rejection
	The Applicant’s argument is persuasive. The double patenting rejection is removed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668